Citation Nr: 1549912	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  11-29 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Whether vacatur of the decision of the Board of Veterans' Appeals (Board) issued in September 2015 remanding the Veteran's claim for service connection for posttraumatic stress disorder (PTSD), bilateral hearing loss, tinnitus, and asbestosis, is warranted.

2. Entitlement to service connection for PTSD.

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for tinnitus.

5. Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1961 to May 1965.

This appeal comes to the Board of Veterans' Appeals (Board) from December 2008 and April 2010 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in August 2015; the hearing transcript has been associated with the file and has been reviewed.  

The issues of service connection for PTSD, bilateral hearing loss, tinnitus, and asbestosis being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a September 2015 decision, the Board remanded the Veteran's claim for service connection for PTSD, bilateral hearing loss, tinnitus, and asbestosis to afford the Veteran a Board hearing.

2. The Veteran participated in his requested Board hearing in August 2015.


CONCLUSION OF LAW

Vacatur of the September 28, 2015 Board decision remanding the Veteran's claims for service connection for PTSD, bilateral hearing loss, tinnitus, and asbestosis is warranted. 38 U.S.C.A. § 7104(a)  (West 2014); 38 C.F.R. § 20.904  (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).

In a September 28, 2015 decision, the Board remanded the Veteran's claim to afford him his requested Board videoconference hearing.  The remand was in error as the Veteran had recently been afforded his requested Board hearing on August 11, 2015.  A transcript of that hearing has now been associated with the Veteran's paperless claims file.

Accordingly, the Board vacates the September 28, 2015 remand and the issues are remanded as discussed below.


ORDER

The Board's September 28, 2015 decision remanding the Veteran's claims for service connection for PTSD, bilateral hearing loss, tinnitus, and asbestosis is vacated.


REMAND

The Board finds that the Veteran's claims must be remanded to ensure that there is a complete record upon which to decide the issues.

Hearing Loss/Tinnitus

The Veteran contends he has hearing loss and tinnitus due to the jet noise he was exposed to in service.

At his Board hearing the Veteran testified that he has been prescribed hearing aids and last had a private audiogram done three months prior.  He also indicated he had provided a recent medical report to the VA showing hearing loss, but on review of the Veteran's claims file, the Board finds no private audiological testing of record.

The Board finds that on remand the Veteran should be provided an opportunity to submit private treatment records with respect to his claimed current hearing loss as well as provided with a release form that would allow the VA to obtain the records for him.

PTSD

The Veteran contends he has PTSD as a result of his service when he was stationed at Naval Air Station Boca Chica.  Specifically, he has described being in fear of being shot while on the runway in the dark with only the headlights from the truck he was driving.  He also reported seeing the dead, bloated bodies of people who had tried to escape from Cuba on Coast Guard ships that came in and out of the pier.  At his Board hearing the Veteran also testified that he responded to two plane crashes and on another occasion nearly missed being hit by a cable snapped by a plane that ran off the runway.

On remand, the AOJ should seek additional information from the Veteran about his newly claimed stressors.  In attempting to verify all identified stressors, the AOJ is reminded that VA's duty to assist is not bound by the JSRRC's 60-day limitation for stressor verification, rather the VA must continue to try to obtain records in the possession of a government agency until such a search becomes futile.  See 38 U.S.C.A. § 5103A(c)(2).

The Board also finds that the Veteran should be afforded a VA examination to obtain an opinion as to whether the Veteran has any current psychiatric condition and whether any diagnosed psychiatric condition is related to his service.

Asbestosis

In October 2015 the Veteran submitted additional private medical evidence without waiver of AOJ consideration.  The records include a February 2001 private medical report regarding the Veteran's asbestos exposure and lung condition and an August 2015 CT scan of the chest.

As the Veteran did not provide a waiver of AOJ consideration of this evidence, on remand the AOJ must issue a supplemental statement of the case considering the evidence.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to identify all private treatment records relating to his claimed hearing loss that are outstanding, request authorization from the Veteran to obtain all identified records, and associate all records with the claims file.

2. Obtain any additional information from the Veteran regarding his claimed stressors deemed necessary and attempt any appropriate verification of the alleged stressors.

3. Following any appropriate verification of the reported stressors, the Veteran should be afforded a VA examination to obtain an opinion as to the nature and etiology of any currently present psychiatric disorder.  The claims folder should be made available to and reviewed by the examiner. All necessary tests should be conducted.  The rationale for each opinion expressed must be provided.

4. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


